DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2021 is being considered by the examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 recites the limitation "the waveform" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Line 5 recited a waveform and line 8 recited a waveform (compensating waveform). Please label each limitation separately and individually to distinguish the limitations from each other. Line 12 has the same issue.
Claim 1 recites the limitation "the double frequency component of the waveform" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the voltage" in line 3.  There is insufficient antecedent basis for this limitation in the claim. A voltage (input voltage) was recited in claim 1 as well as claim 4 (a voltage line 2). Please label each limitation separately and individually to distinguish the limitations from each other.
Claims 2-9 inherit the same from claim 1 through dependency.
Claim 10 recites the limitation "the waveform" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Line 6 recited a waveform and line 9 recited a waveform (compensating waveform). Please label each limitation separately and individually to distinguish the limitations from each other. Line 12 has the same issue.
Claim 13 recites the limitation "the voltage" in line 4.  There is insufficient antecedent basis for this limitation in the claim. A voltage (input voltage) was recited in claim 10 as well as claim 13 (a voltage line 3). Please label each limitation separately and individually to distinguish the limitations from each other.
Claims 11-18 inherit the same from claim 10 through dependency.
Claim 19 recites the limitation "the waveform" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Line 8 recited a waveform and line 10 recited a waveform (compensating waveform). Please label each limitation separately and individually to distinguish the limitations from each other. 
Claim 20 inherits the same from claim 19.
Appropriate correction is required.

Allowable Subject Matter
Claim 1-20 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-9; prior art fails to disclose or suggest, inter alia, a method comprising: measuring the output power having a waveform with a steady-state component and a double-frequency transient component; determine a compensating waveform equal in amplitude to the double-frequency transient component, and that is anti-phase to the double-frequency transient component; and causing the power converter to generate the compensating waveform such that the waveform and the compensating waveform superpose, and the double-frequency transient component of the waveform and the compensating waveform destructively interfere, leaving the steady-state component that is delivered to the electrical load.
Claims 10-18; prior art fails to disclose or suggest, inter alia, a power system comprising: measure the output power having a waveform with a steady-state component and a double-frequency transient component; execute computer-readable program code to determine a compensating waveform equal in amplitude to the double-frequency transient component, and that is anti-phase to the double-frequency transient component; and cause the power converter to generate the compensating waveform such that the waveform and the compensating waveform superpose, and the double- frequency transient component of the waveform and the compensating waveform destructively interfere, leaving the steady-state component that is delivered to the electrical load.
Claims 19 and 20; prior art fails to disclose or suggest, inter alia, measure output power from the power converter to an electrical load, the output power having a waveform with a steady-state component and a double-frequency transient component; determine a compensating waveform equal in amplitude to the double-frequency transient component, and that is anti-phase to the double-frequency transient component; and cause the power converter to generate the compensating waveform such that the waveform and the compensating waveform superpose, and the double-frequency transient component of the waveform and the compensating waveform destructively interfere, leaving the steady-state component that is delivered to the electrical load.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0319550 Watanabe et al. disclose a power conversion device; US 2012/0087159 Chapman et al. disclose a corrected power inverter apparatus; US 10,454,36 Li et al. disclose control of a PFC converter; US 9,531,317 Kudoh et al. disclose a power conversion apparatus; US 5,115,185 Fraidlin et al. disclose a PFC conversion converter.

This application is in condition for allowance except for the following formal matters: 
Noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY L LAXTON/           Primary Examiner, Art Unit 2896                           5/21/2022